Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-20 remain pending in the application under prosecution and have been re-examined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection because the new ground of rejection rely on at least one newly-found reference US2015/0347013 (Mathur et al).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,802,583 (Yeager et al) in view of US 2016/0299722 (SEO et al) and further in view of US 2015/0347013 (Mathur et al).

With respect to claims 1, 9, and 17, Yeager (US 5,802,583) teaches memory controller comprising: a program history manager configured to manage a program history of a first memory unit including a plurality of sub-units of which write protection mode is set (system and method for selective write protection for a non-volatile memory device, the memory device defined by multiple portions with each portion being write-protected instead of only the entire device) [Abstract; Col. 2, Lines 6-41; Col. 4, Line 61 to Col. 5, Line 7]; and a memory (write-protection technique to be selectably enabled or disabled dynamically as determined, wherein the determining factor for the write-protection configuration in non-volatile memory being in order that user definable portions or user-defined subset of the memory device can be restored to its last known write-protection state upon predefined interval or upon power reset time) [Abstract; Col. 2, Lines 6-41; Col. 4, Line 61 to Col. 5, Line 7]. Yeager fails to specifically teach select sub-unit on which a program operation is not performed during a set period. However, SEO teaches nonvolatile memory device including a plurality of memory blocks divided into a first region being an over provisioning region and a second region, the storage device entering write-protected mode a substantial amount of time and exiting the write-protect mode when unused region reaches a certain amount, i.e., data storage featuring garbage collection and replacement of a bad block wherein data not used by a file system is stored at memory block corresponding to the unconcerned sector. [Abstract; Par.0020-0022; Par. 0058-0060; Par. 0076-0081].
Neither Yeager nor SEO teaches program history of the first memory unit includes information on a number of program operations performed on each of the plurality of sub-units during the set period. However, Mathur teaches systems and methods to enable using sub-region I/O history to cache repeatedly accessed sub-regions in a non-volatile storage device, the system receiving a plurality of input/output (I/O) requests including read requests and write requests to be performed in a plurality of sub-regions in a logical address space of a host, and performing one or more operations for each sub-region of a plurality of sub-regions of the 

With respect to claims 2 and 10, the combination Yeager, SEO and Mathur teach memory controller, wherein the memory unit manager selects the at least one sub-unit such that a rate of free units in which data is not stored among sub-units except the at least one sub-unit among the plurality of sub-units is greater than or equal to a threshold value (secure one or more reserved memory block of the over provisioning region to exit from the write-protected mode, therefore securing free space where the number of empty or unused reserved blocks in the over provisioning region falling below a certain threshold) [SEO’s Par. 0058-0056; Par. 0076-0078].

(secure one or more reserved memory block of the over provisioning region to exit from the write-protected mode, therefore securing free space where the number of empty or unused reserved blocks in the over provisioning region falling below a certain threshold) [SEO’s Par. 0058-0056; Par. 0076-0078].

With respect to claims 4 and 12, the combination Yeager, SEO and Mathur teach memory controller, wherein the memory unit manager resets the write protection mode for the portion of the at least one sub-unit of which write protection mode is released such that the rate of free units is greater than or equal to the threshold value (sufficient number of free blocks of the non-over provisioning region are secured through the garbage collection operation where, as a result, the data storage exits the write-protected mode) [SEO’s Par. 0060; Par. 0076].

With respect to claims 5 and 13, the combination Yeager, SEO and Mathur teach memory controller, wherein when data is programmed in the at least one sub-unit of which write protection mode is released, the memory unit manager copies the programmed data to a second memory unit of which write protection mode is not set, and erases the programmed data from the at least one sub-unit (garbage collection operation using a memory block corresponding to the unconcerned sector allocated and securing one or more reserved memory block of the over provisioning region to exit from the write-protected mode, therefore securing free space where the number of empty or unused reserved blocks in the over provisioning region falling below a certain threshold) [SEO’s Par. 0058-0056; Par. 0076-0078].

With respect to claims 6 and 14, the combination Yeager, SEO and Mathur teach memory controller wherein, when a read request for the at least one sub-unit of which write protection mode is released is received from a host, the memory controller omits a read operation of the at least one sub-unit, regardless of whether data is programmed in the at least one sub-unit, and provides the host with information representing that there is no data stored in the at least one sub-unit (system to determine restoration to storage region required when the use rate exceeds a specific threshold, memory block in first region for over provisioning restored to the second region with data storage space extended, i.e., the use rate of the file system decreases [SEO’s Par. 0076; Par. 0093-0094].

With respect to claims 7 and 15, the combination Yeager, SEO and Mathur teach memory controller comprising a garbage collection executer configured to perform a garbage collection operation, using the at least one sub-unit of which write protection mode is released (garbage collection operation using a memory block corresponding to the unconcerned sector allocated  with sufficient number of free blocks of the non-over provisioning region are secured through the garbage collection operation where, as a result, the data storage exits the write-protected mode) [SEO’s Par. 0060; Par. 0076].

With respect to claims 8 and 16, the combination Yeager, SEO and Mathur teach memory controller, wherein comprising a super block generator configured to form a super block, using the at least one sub-unit of which write protection mode is released (memory block in first region for over provisioning restored to the second region with data storage space extended, i.e., the use rate of the file system decreases [SEO’s Par. 0076; Par. 0094].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0052889 (Kaijima et al) teaching method, system and computer program product for storing a sub-table by deciding one of a plurality of table storage areas, the sub-tables resulting from partitioning of a table in a database.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136